Exhibit 10.1

 

AGREEMENT BY AND BETWEEN

First Community Bank, National Association

Lexington, South Carolina

and

The Comptroller of the Currency

 

First Community Bank, National Association, Lexington, South Carolina (“Bank”),
and the Comptroller of the Currency of the United States of America
(“Comptroller”) wish to protect the interests of the depositors, other
customers, and shareholders of the Bank, and, toward that end, wish the Bank to
operate safely and soundly and in accordance with all applicable laws, rules and
regulations.

 

The Comptroller has found unsafe and unsound banking practices relating to
management of the Bank’s investment portfolio.

 

In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.

 

ARTICLE I

 

JURISDICTION

 

(1)           This Agreement shall be construed to be a “written agreement
entered into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).

 

(2)           This Agreement shall be construed to be a “written agreement
between such depository institution and such agency” within the meaning of 12
U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).

 

(3)           This Agreement shall be construed to be a “formal written
agreement” within the meaning of 12 C.F.R. § 5.51(c)(6)(ii). See 12 U.S.C. §
1831i.

 

--------------------------------------------------------------------------------


 

(4)           This Agreement shall be construed to be a “written agreement”
within the meaning of 12 U.S.C. § 1818(u)(1)(A).

 

(5)           All reports or plans which the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller pursuant to this Agreement shall be
forwarded to the:

 

Assistant Deputy Comptroller

Carolinas Field Office

212 South Tryon Street, Suite 700

Charlotte, North Carolina 28281

 

ARTICLE II

 

COMPLIANCE COMMITTEE

 

(1)           Within ten (10) days of the date of this Agreement, the Board
shall appoint a Compliance Committee of at least five (5) directors, of which no
more than two (2) shall be an employee or controlling shareholder of the Bank or
any of its affiliates (as the term “affiliate” is defined in 12 U.S.C. §
371c(b)(1)), or a family member of any such person. Upon appointment, the names
of the members of the Compliance Committee and, in the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Assistant Deputy Comptroller. The Compliance Committee shall be responsible for
monitoring and coordinating the Bank’s adherence to the provisions of this
Agreement.

 

(2)           The Compliance Committee shall meet at least monthly.

 

(3)           Within ninety (90) days of the date of this Agreement and
quarterly thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:

 

(a)                                  a description of the action needed to
achieve full compliance with each Article of this Agreement;

 

(b)                                 actions taken to comply with each Article of
this Agreement; and

 

(c)                                  the results and status of those actions.

 

2

--------------------------------------------------------------------------------


 

(4)           The Board shall forward a copy of the Compliance Committee’s
report, with any additional comments by the Board, to the Assistant Deputy
Comptroller within ten (10) days of receiving such report.

 

ARTICLE III

 

STRATEGIC PLAN

 

(1)           Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a written strategic plan for the Bank
covering at least a three-year period. The strategic plan shall establish
objectives for the Bank’s overall risk profile, earnings performance, growth,
balance sheet mix, off-balance sheet activities, liability structure, capital
adequacy, reduction in the volume of nonperforming assets, product line
development and market segments that the Bank intends to promote or develop,
together with strategies to achieve those objectives and, at a minimum, include:

 

(a)                                  a mission statement that forms the
framework for the establishment of strategic goals and objectives;

 

(b)                                 an assessment of the Bank’s present and
future operating environment;

 

(c)                                  the development of strategic goals and
objectives to be accomplished over the short and long term;

 

(d)                                 an identification of the Bank’s present and
future product lines (assets and liabilities) that will be utilized to
accomplish the strategic goals and objectives established in (1)(c) of this
Article;

 

(e)                                  an evaluation of the Bank’s internal
operations, staffing requirements, board and management information systems and
policies and procedures

 

3

--------------------------------------------------------------------------------


 

for their adequacy and contribution to the accomplishment of the goals and
objectives developed under (1)(c) of this Article;

 

(f)                                    a management employment and succession
program to promote the retention and continuity of capable management;

 

(g)                                 product line development and market segments
that the Bank intends to promote or develop;

 

(h)                                 an action plan to improve bank earnings and
accomplish identified strategic goals and objectives, including individual
responsibilities, accountability and specific time frames;

 

(i)                                     a financial forecast to include
projections for major balance sheet and income statement accounts and desired
financial ratios over the period covered by the strategic plan;

 

(j)                                     control systems to mitigate risks
associated with planned new products, growth, or any proposed changes in the
Bank’s operating environment;

 

(k)                                  specific plans to establish
responsibilities and accountability for the strategic planning process, new
products, growth goals, or proposed changes in the Bank’s operating environment;
and

 

(l)                                     systems to monitor the Bank’s progress
in meeting the plan’s goals and objectives.

 

(2)           Upon adoption, a copy of the plan shall be forwarded to the
Assistant Deputy Comptroller for review and prior written determination of no
supervisory objection. Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Bank shall implement and
adhere to the strategic plan.

 

4

--------------------------------------------------------------------------------


 

(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the plan developed
pursuant to this Article.

 

ARTICLE IV

 

CAPITAL PLAN

 

(1)           Within ninety (90) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a three year capital program. The program
shall include:

 

(a)                                  projections for growth and capital
requirements based upon a detailed analysis of the Bank’s assets, liabilities,
earnings, fixed assets, and off balance sheet activities;

 

(b)                                 projections of the sources and timing of
additional capital to meet the Bank’s current and future needs;

 

(c)                                  the primary source(s) from which the Bank
will strengthen its capital structure to meet the Bank’s needs;

 

(d)                                 contingency plans that identify alternative
methods should the primary source(s) under (c) above not be available; and

 

(e)                                  a dividend policy that permits the
declaration of a dividend only:

 

(i)                                     when the Bank is in compliance with its
approved capital program;

 

(ii)                                  when the Bank is in compliance with 12
U.S.C. §§ 56 and 60; and

 

(iii)                               with the prior written determination of no
supervisory objection by the Assistant Deputy Comptroller. Upon receiving a
determination of no supervisory objection from the Assistant

 

5

--------------------------------------------------------------------------------


 

Deputy Comptroller, the Bank shall implement and adhere to the dividend policy.

 

(2)           Upon completion, the Bank’s capital program shall be submitted to
the Assistant Deputy Comptroller for prior written determination of no
supervisory objection. Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Bank shall implement and
adhere to the capital program. The Board shall review and update the Bank’s
capital program on an annual basis, or more frequently if necessary. Revisions
to the Bank’s Capital Plan shall be submitted to the Assistant Deputy
Comptroller for a prior written determination of no supervisory objection.

 

(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.

 

ARTICLE V

 

INVESTMENT POLICY

 

(1)           Within sixty (60) days, the Board shall review and revise as
necessary the Bank’s investment policy, implement the revised policy, and
thereafter ensure Bank adherence to the policy. The policy shall contain the
basic elements of a sound investment policy consistent with regulatory guidance
provided in An Examiner’s Guide to Investment Products and Practices
(December 1992); 12 C.F.R. Part 1; OCC Bulletin 98-20 (April 27, 1998); OCC
Bulletin 2002-19 (May 22, 2002); OCC Bulletin 2004-25a (June 15, 2004); and,
shall include:

 

(a)           an investment portfolio strategy and risk management framework
that are consistent with Board approved Bank asset and liability management
policies and risk tolerances;

 

6

--------------------------------------------------------------------------------


 

(b)           individual and committee investment portfolio purchase and sale
authority;

 

(c)           approval procedures that include dollar size limits, quality
limitations, maturity limitations, and concentration or diversification
guidelines;

 

(i)            including specific investment diversification guidelines and
concentration limits for securities backed by non-agency mortgage collateral;

 

(d)           a requirement that all investment securities be supported by
appropriate due diligence prior to purchase and on a periodic basis as described
in the “Interest Rate Risk” booklet of the Comptroller’s Handbook, OCC Bulletin
98-20, and OCC Bulletin 2002-19;

 

(i)            the level of due diligence must be commensurate with the
complexity of the instrument, the materiality of the investment in relation to
capital, and the overall quality of the investment portfolio as it relates to
serving the liquidity and pledging needs of the bank;

 

(e)           required reviews and use of securities dealers;

 

(f)            periodic reports to and approval by the Board for all investment
portfolio purchases and sales and strategy changes; and

 

(g)           a monthly review by the Board of the Bank’s investment portfolio
performance and activity to ensure adherence to the investment policy, relevant
accounting standards, and applicable banking and securities laws and
regulations.

 

7

--------------------------------------------------------------------------------


 

(2)           The revised investment policy shall be implemented and a copy
shall be forwarded to the Assistant Deputy Comptroller.

 

(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the policy
developed pursuant to this Article.

 

ARTICLE VI

 

INVESTMENT PORTFOLIO ACTIVITY

 

(1)           Within ninety (90) days, a committee of the Board shall conduct a
review of all of the Bank’s classified securities that are backed by non-agency
mortgage collateral. The committee shall retain an independent accounting firm
or a qualified independent investment advisor to assist the committee in this
review and any subsequent reviews, as needed. The committee shall provide the
Board with a written report based upon the results and conclusions of the
review. The report shall address:

 

(a)           the adequacy of the Bank’s risk measurement systems, controls and
due diligence process given the complexity and risk profile of these securities;

 

(b)           the appropriateness of the risk rating and valuation of each
security, and include a determination of the applicability of
other-than-temporary impairment;

 

(c)           an analysis of the collateral composition and performance of each 
Security at the pool level, including:

 

(i)            a full understanding of the characteristics and performance of
the underlying collateral pool, such as general collateral and deal

 

8

--------------------------------------------------------------------------------


 

information, underlying loan data, prepayment speeds, geographic concentrations,
delinquency data, and payment and loss history;

 

(ii)           a thorough understanding of the cash flow waterfall and amount of
current and projected credit support based on reasonable estimates of
delinquency, probability of default and loss given default; and

 

(d)           a written action plan to address limiting any additional impact to
the bank’s earnings and capital, including an exit strategy identifying
conditions under which the Bank would sell the investments and unwind any
related funding mechanisms.

 

(2)           The Board shall promptly forward a copy of this report to the
Assistant Deputy Comptroller.

 

ARTICLE VII

 

LIQUIDITY

 

(1)           Within sixty (60) days, the Board shall review and revise as
necessary, and thereafter ensure Bank adherence, to a written Liquidity Policy.
The Liquidity Policy shall:

 

(a)           ensure adequate liquidity reports that accurately and effectively
identify, measure, monitor and control the Bank’s liquidity position, including:

 

(i)            a sources and uses report that shows the volume and timing of
expected sources and uses of funds and related trends over a reasonable time
horizon (e.g., 30, 60, and 90 days); and

 

(ii)           a rollover risk report that focuses on those funds with
contractual maturities (e.g., Fed Funds Purchased, Correspondent Lines,

 

9

--------------------------------------------------------------------------------


 

Repos, Certificates of Deposit, Federal Home Loan Bank (FHLB) advances); and

 

(b)           set limits on key liquidity measures including, but not limited
to, wholesale funding, FHLB advances, and non-agency mortgage related securities
(e.g., CMOs, MBS), regardless of their involvement in any leverage transaction.

 

(2)           Within sixty (60) days, the Board shall review and revise as
necessary, and thereafter ensure Bank adherence to, a written Liquidity Plan.
The Liquidity Plan shall, at a minimum:

 

(a)           implement a sources and uses statement to accurately identify
actual and anticipated sources and uses of the bank’s funds over short time
periods; and

 

(b)           include important factors detailed in an extensive Contingency
Funding Plan, such as removing brokered deposits as a source of funds from the
crisis scenario to paint a more realistic scenario during a crisis situation.

 

(3)           A copy of the Board’s revised written Liquidity Policy and
Liquidity Plan shall be submitted to the Assistant Deputy Comptroller for review
and prior written determination of no supervisory objection. Upon receiving a
determination of no supervisory objection from the Assistant Deputy Comptroller,
the Bank shall implement and adhere to the program.

 

(4)           Notwithstanding paragraphs (1), (2) and (3) of this Article, the
bank shall not exceed the level of brokered deposits, as measured by the bank’s
total dollar volume of brokered deposits, on the effective date of this
Agreement, without obtaining the prior written determination of no supervisory
objection from the Assistant Deputy Comptroller. “Brokered

 

10

--------------------------------------------------------------------------------


 

deposit” shall have the meaning set forth in 12 C.F.R. § 337.6(a)(2). The
limitation of this paragraph shall include the acquisition of Brokered Deposits
through any transfer, purchase, or sale of assets, including Federal funds
transactions administered through a deposit broker.

 

ARTICLE VIII

 

LOAN PORTFOLIO MANAGEMENT

 

(1)           Within sixty days (60) days, the Board shall develop, adopt,
implement, and thereafter ensure Bank adherence to systems which provide for
effective monitoring of:

 

(a)           compliance with the Bank’s lending policies and laws, rules, and
regulations pertaining to the Bank’s lending function;

 

(b)           the adequacy and documentation of analyses of current and
comprehensive financial data from borrowers, including guarantor contingent
liability information and rent rolls; and

 

(c)           the adequacy and documentation of global cash flow analysis and
updates related to guarantor support.

 

(2)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the systems
developed pursuant to this Article.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ALLOWANCE FOR LOAN AND LEASE LOSSES

 

(1)           The Board shall immediately require, and the Bank shall implement
and thereafter adhere to a program for the maintenance of an adequate Allowance
for Loan and Lease Losses (“ALLL”). The program shall be consistent with the
comments on maintaining a proper ALLL found in the Interagency Policy Statement
on the ALLL contained in OCC Bulletin 2006-47 (December 13, 2006) and with
“Allowance for Loan and Lease Losses,” booklet A-ALLL of the Comptroller’s
Handbook, and shall incorporate the following:

 

(a)           internal risk ratings of loans;

 

(b)           results of the Bank’s independent loan review;

 

(c)           criteria for determining which loans will be reviewed under
Financial Accounting Standard (“FAS”) 114, how impairment will be determined,
and procedures to ensure that the analysis of loans complies with FAS 114
requirements;

 

(d)           criteria for determining FAS 5 loan pools and an analysis of those
loan pools;

 

(e)           recognition of non-accrual loans in conformance with generally
accepted accounting principles (“GAAP”) and regulatory guidance;

 

(f)            loan loss experience;

 

(g)           trends of delinquent and non-accrual loans;

 

(h)           concentrations of credit in the Bank; and

 

(i)            present and projected economic and market conditions.

 

12

--------------------------------------------------------------------------------


 

(2)           The program shall provide for a review of the ALLL by the Board at
least once each calendar quarter. Any deficiency in the ALLL shall be remedied
in the quarter it is discovered, prior to filing the Consolidated Reports of
Condition and Income, by additional provisions from earnings. Written
documentation shall be maintained of the factors considered and conclusions
reached by the Board in determining the adequacy of the ALLL and made available
for review by National Bank Examiners.

 

(3)           A copy of the Board’s ALLL program, and any subsequent revisions
to the program, shall be submitted to the Assistant Deputy Comptroller for
review.

 

ARTICLE X

 

APPRAISALS OF REAL PROPERTY

 

(1)           The Board shall require and the Bank shall obtain a current
independent appraisal or updated appraisal, in accordance with 12 C.F.R.
Part 34, on any loan that is secured by real property:

 

(a)           where the loan’s appraisal was found to violate 12 C.F.R. Part 34;
or

 

(b)           where the loan was criticized in the most recent ROE or by the
Bank’s internal or external loan review and the most recent independent
appraisal is more than twelve (12) months old; or

 

(c)           where the borrower has failed to comply with the contractual terms
of the loan agreement and the loan officer’s analysis of current financial
information does not support the ongoing ability of the borrower or
guarantor(s) to perform in accordance with the contractual terms of the

 

13

--------------------------------------------------------------------------------


 

loan agreement and the most recent independent appraisal is more than twelve
(12) months old.

 

(2)           Appraisals required by this Article shall be ordered within thirty
(30) days following the event triggering the appraisal requirement, for delivery
to the Bank within sixty (60) days of ordering.

 

(3) Within ninety (90) days, the Board shall require and the Bank shall develop
and implement an independent review and analysis process to ensure that
appraisals conform to appraisal standards and regulations. The appraisal review
and analysis process shall ensure that appraisals are:

 

(a)           performed in accordance with 12 C.F.R. Part 34;

 

(b)           consistent with the guidance in OCC Bulletin 2005-6, “Appraisal
Regulations and the Interagency Statement on Independent Appraisal and
Evaluation Functions: Frequently Asked Questions” (March 22, 2005); and

 

(c)           consistent with OCC Advisory Letter 2003-9, “Independent Appraisal
and Evaluation Function” (October 28, 2003).

 

(4)           Written documentation supporting each appraisal review and
analysis shall be retained in the loan file, along with the appraisal.

 

ARTICLE XI

 

CLOSING

 

(1)           Although the Board has agreed to submit certain programs and
reports to the Assistant Deputy Comptroller for review or prior written
determination of no supervisory

 

14

--------------------------------------------------------------------------------


 

objection, the Board has the ultimate responsibility for proper and sound
management of the Bank.

 

(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Bank, nothing in this Agreement shall in any way inhibit,
estop, bar, or otherwise prevent the Comptroller from so doing.

 

(3)           Any time limitations imposed by this Agreement shall begin to run
from the effective date of this Agreement. Such time requirements may be
extended in writing by the Assistant Deputy Comptroller for good cause upon
written application by the Board.

 

(4)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.

 

(5)           In each instance in this Agreement in which the Board is required
to ensure adherence to, and undertake to perform certain obligations of the
Bank, it is intended to mean that the Board shall:

 

(a)           authorize and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Agreement;

 

(b)           require the timely reporting by Bank management of such actions
directed by the Board to be taken under the terms of this Agreement;

 

(c)           follow-up on any non-compliance with such actions in a timely and
appropriate manner; and

 

15

--------------------------------------------------------------------------------


 

(d)           require corrective action be taken in a timely manner of any
noncompliance with such actions.

 

(6)           This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

 

/s/ Kent D. Stone

 

April 6, 2010

Kent D. Stone

 

Date

Assistant Deputy Comptroller

 

 

Carolinas Field Office

 

 

 

16

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

 

/s/ Thomas C. Brown

 

April 6, 2010

Thomas C. Brown

 

Date

 

 

 

/s/ Chimin J. Chao

 

April 6, 2010

Chimin J. Chao

 

Date

 

 

 

/s/ Michael Crapps

 

April 6, 2010

Michael Crapps

 

Date

 

 

 

/s/ Anita B. Easter

 

April 6, 2010

Anita B. Easter

 

Date

 

 

 

/s/ O.A. (Sonny) Etheridge, D.M.D.

 

April 6, 2010

O.A. (Sonny) Etheridge, D.M.D.

 

Date

 

 

 

/s/ George H. Fann, Jr. D.M.D.

 

April 6, 2010

George H. Fann, Jr., D.M.D.

 

Date

 

 

 

/s/ J. Thomas Johnson

 

April 6, 2010

J. Thomas Johnson

 

Date

 

 

 

/s/ W. James Kitchens, Jr.

 

April 6, 2010

W. James Kitchens, Jr.

 

Date

 

 

 

/s/ James (Jim) Leventis

 

April 6, 2010

James (Jim) Leventis

 

Date

 

 

 

/s/ Alexander Snipe, Jr.

 

April 6, 2010

Alexander Snipe, Jr.

 

Date

 

17

--------------------------------------------------------------------------------


 

/s/ Roderick M. Todd, Jr.

 

April 6, 2010

Roderick M. Todd, Jr.

 

Date

 

 

 

 

 

April 6, 2010

Richard K. Bogan M.D.

 

Date

 

 

 

/s/ Loretta (Retta) Whitehead

 

April 6, 2010

Loretta (Retta) Whitehead

 

Date

 

 

 

/s/ Mitchell M. Willoughby

 

April 6, 2010

Mitchell M. Willoughby

 

Date

 

18

--------------------------------------------------------------------------------

 